Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 and 13-20 are pending and examined. Claims 12, 21, and 22 are canceled.
REASONS FOR ALLOWANCE
Claims 1-11 and 13-20 have been renumbered as claims 1-11 and 12-19, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Pollack et al. (US Pub. No. 2016/0025756; hereinafter Pollack, already of record) teaches a carrier similar to that claimed. However, Pollack does not teach, either alone or in combination with the art, two sets of a plurality of vertically-extending vessel guides comprising: 
	two sets of outer vessel guides, and 
	two sets of inner vessel guides, wherein each of the two sets of inner vessel guides comprises two vessel guides aligned with a center point of the opening and 180° from the other, and wherein one of the two inner vessel guides is 90° from a respective set of outer vessel guides and the other of the two inner vessel guides is 270° from the respective set of outer vessel guides, 
	wherein the two sets of outer vessel guides are each located on an outside portion of a respective opening, wherein an outside portion of a respective opening is a portion of the opening opposite the spring assembly, wherein the two sets of inner vessel guides are each .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/J.M./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798